Order filed August 8, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00481-CR
                                   ____________

                  MARK ANTHONY GASAWAY, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 16-CR-1519

                                     ORDER

      This court has determined that it must inspect Defendant’s Exhibit A, a jury
instruction requested by the defendant.

      The clerk of the 56th District Court is directed to deliver to the clerk of this
court a copy of Defendant’s Exhibit A, a jury instruction requested by the defendant,
on or before August 17, 2018. The record reflects that Defendant’s Exhibit A was
“Admitted for purposes of the record only.” (See reporter’s record Volume 5 page
119 lines 9-17). If the omitted item is not part of the record below, the clerk is
directed to file a supplemental clerk’s record containing a certified statement that the
omitted item is not a part of the record.



                                               PER CURIAM